DISSENTING OPINION.
BOND, J.
This action is not brought against a carrier for damages on account of loss or injury to goods occurring during their transportation. It is simply a suit to obtain possession of the goods, after their arrival at the point of destination, without paying to the delivering carrier the Government dues, for the importation of the goods, which were collected at the port of St. Paul and which the defendant, the last carrier, paid as advance charges in order to obtain the *448goods and carry them to their owner. The ground of refusal to refund this payment, relied upon by respondent is, that by his contract, in Japan, with the initial carrier, it (the tariff) was to be collected at the port of St. Louis, which was also the place of destination of the goods, and that inasmuch as the sum so paid by the carrier was assessed by the custom officers at St, Paul instead of St. Louis — although the same in amount— he (the owner) should be entitled to receive the goods at St. Louis without repaying the delivering carrier what it had advanced. In other words, respondent’s theory, and the judgment in his favor of the lower court, would give him his goods scot-free of duty. This is the ultimate position of the respondent under the record before us. In support thereof, he insists that the Government tax was collected in St. Paul by ■reason of the unlawful delivery of the goods to its officers at that place by the preceding carrier. Granting this for the argument, still it only tends to prove that he would be entitled to an action against the initial carrier or the other carrier which diverted the goods, for any damages caused by the acts of the customs officers at St. Paul. It does not at all prove that he should receive his goods without paying the duties leviable thereon under the Federal law. The fact that such duties were collected at one port rather than another, did not destroy the right of the Government to the. imposts themselves. It may have constituted a ground for relief in the court of claims, or elsewhere, for injuries to the goods occasioned by the assessment of duties at a particular customhouse; but it could not exempt the goods from all liability for the paramount claim of the Government, enforcible in rem, and without satisfaction of which neither the owner .nor his agents could obtain the property.
It appears this Government lien on the goods was paid, in the case at bar, by appellant and those acting for it; that *449the goods when delivered to appellant for final carriage to their destination, were accompanied by a waybill including this Government charge, as a part of the forwarding charges; that appellant, on behalf of the owner, satisfied and discharged it; that the sum thus paid was the correct amount of the duties to which the goods were subject, and, hence, was not illegal. The power of the Government to enforce it was absolute.' To, release the Government’s hold of the goods, it was paid. If this had not been done the importation of the goods would have ended at the port of entry where it was assessed. To reimburse the first paying carrier, it was exacted of appellant as a forwarding charge. Possessing these incidents and' coming to appellant’s notice in this manner and as a condition of further transportation of the goods, the payment thereof on behalf of the respondent in his absence and the existing exigency, was made upon grounds affording a fair inference of agency for him and which entitled appellant to subrogation to the lien of the Government for the charges of importation. And even if that lien1 did not technically arise until the goods got to St. Louis, still the payment made by appellant was a satisfaction in anticipation of a lien which must accrue in full vigor at St. Louis and, therefore, entitled appellant, when the goods arrived at that point, to be subrogated to the right of the Government the same as if it had delayed the payment of the Government dues until that point had been reached. Eor there (St. Louis) it had the unquestionable right to satisfy the claim of the Government upon the goods before delivering them to the consignee. Steamboat Virginia v. Kraft, 25 Mo. 76.
I hold that the plaintiff has no right to recover in this action, hence, I can not concur in the able opinions of my brothers, Bland and Goode.